Exhibit 10.6

 

CONFIDENTIAL ADVISORY SERVICES AGREEMENT (“CASA”)

 

This Confidential Advisory Services Agreement (this “Agreement”) is made and
entered into as of May 01, 2018 (the “Effective Date”), by and between Zoned
Properties, Inc. on behalf of Zoned Arizona Properties, LLC (the “Advisor”) and
CJK, Inc., a non-profit Corporation of Arizona (the “Company”). From time to
time in this Agreement, the Advisor and the Company may be referred to
collectively as the “parties” and each, individually, as a “party.”

 

Recitals

 

A. The Company wishes to engage the Advisor as an independent contractor for the
purpose of providing certain advisory services to the Company on the terms and
subject to the conditions hereinafter set forth.

 

B. The Advisor is willing to make its services available to the Company on the
terms and subject to the conditions hereinafter set forth.

 

Agreement

 

Now Therefore, in consideration of the foregoing recitals, the terms and mutual
covenants of this Agreement, and other valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1. Advisory Services. The Company engages the Advisor and the Advisor hereby
accepts such engagement as an independent contractor to perform the duties and
responsibilities set forth on Exhibit A attached hereto (the “Advisory
Services”). The Advisor shall devote such time to the Company as the Advisor and
the Company, in good faith, reasonably deem necessary for Advisor to perform the
services contemplated hereunder. The Advisor shall not be obligated to devote
full-time services to the Company. The Company acknowledges that the Advisor has
made no guarantee that its Advisory Services will result in any particular
outcome or success, and the Advisor disclaims any such guarantee.

 

2. Term and Termination.

 

2.1 This Agreement and the Advisor’s engagement hereunder shall be effective
from the Effective Date and shall continue until April 30, 2040, unless earlier
terminated as provided in Section 2.2 below (the “Term”). The Term may be
extended by mutual written agreement of the parties hereto.

 

2.2 This Agreement may be terminated prior to the expiration of the Term upon
the occurrence of any of the following: (a) by Advisor for any reason at any
time upon thirty (30) calendar days’ written notice to the other party; (b) by
either party immediately upon the mutual agreement of the parties, evidenced by
a writing signed by the parties; or (c) immediately by either party in the event
of an actual finding, by a court of competent jurisdiction, of fraud, gross
negligence or willful misconduct of the other party in connection with this
Agreement.

 

2.3 In the event of the termination of this Agreement, the Company shall pay to
the Advisor any and all unpaid amounts due and payable to the Advisor pursuant
to Section 3, each of which have accrued through the effective date of
termination, and, upon Advisor’s receipt of all such amounts, the Company shall
have no further liability hereunder (other than for reimbursement for business
expenses incurred prior to the date of termination in accordance with Section
3). The provisions set forth in this Agreement that contemplate obligations and
rights of the parties after the termination of this Agreement shall survive the
termination of this Agreement.

 



1

 

 

3. Compensation.

 

3.1 Monthly Fee. As payment for services rendered by the Advisor to the Company
under this Agreement, Company shall pay to Advisor a monthly standard fee equal
to $0.00 (the “Monthly Standard Fee”). The Monthly Standard Fee shall be paid by
Company to Advisor on a monthly basis within ten (10) business days following
the end of the immediately preceding calendar month.

 

3.2 Gross Revenue Fee. As further consideration for the services rendered by
Advisor to the Company under this Agreement, Company shall pay to Advisor a
revenue fee equal to ten percent (10%) of the Company’s gross revenue (“Revenue
Fee”). The Revenue Fee shall commence payment in January 2019, and shall be paid
on a monthly basis, no later than thirty (30) calendar days following the end of
the immediately preceding calendar month, and the amount of such monthly payment
of the Revenue Fee shall be equal to the product of (a) ten percent (10%),
multiplied by (b) the Company’s gross revenue for such immediately preceding
calendar month. Notwithstanding the foregoing, upon the filing of the Company’s
fedreal or state tax returns, (i) Company shall calculate the Revenue Fee based
on the amount of the Company’s gross revenue reported on such federal or state
tax returns, and (ii), if the amount of such calculation is greater than the sum
of all monthly Revenue Fees payable to Advisor under this Agreement, Company
shall pay to Advisor the amount of such difference, which amount is in addition
to all monthly Revenue Fees due to Advisor under this Agreement.

 

3.3 Late fees. All late payments shall bear interest at the monthly rate equal
one and one-half percent (1.5%), calculated daily and compounded monthly.

 

3.4 No Setoff. In no event shall Company withhold payment of any amounts or fees
due and payable under this Agreement by reason of any setoff of any claim or
dispute with Advisor.

 

3.5 No Withholdings. The Company shall make no withholdings from any
compensation paid under this Agreement to the Advisor, such as for federal or
state income taxes, Social Security or Medicare taxes. The Company shall provide
the Advisor an IRS Form 1099 for all compensation paid to the Advisor under this
Agreement. The Advisor agrees that the Company shall not be liable for any tax
obligations the Advisor may incur with respect to any payment under this
Agreement, and specifically agrees to hold the Company harmless from any such
obligation. The Advisor further agrees to defend, indemnify and hold harmless
the Company, consistent with the terms of this Agreement, from any efforts by
any governmental unit or authority that may seek to collect from the Company any
taxes related to any payment to the Advisor made pursuant to this Agreement.

 

3.6 Expenses. All expenses incurred by the Advisor in performing the services
under this Agreement shall be incurred solely by the Advisor. The Company will
reimburse the Advisor for reasonable, pre-approved expenses associated with the
Advisor’s providing of the services.

 



2

 

 

4. Independent Contractor Status. The parties acknowledge and agree that the
Advisor is an independent contractor and nothing in this Agreement is intended
to make the Advisor an agent, employee, joint venturer or partner of the Company
for any purpose whatsoever. Other than providing the Advisor with certain
materials necessary to the Advisor’s performance of the services under this
Agreement which are not otherwise available to the general public, the Advisor
retains to himself the manner and means by which performance is rendered under
this Agreement. The Advisor shall be responsible for maintaining his own books
and records. Further, the Advisor shall not be entitled to any fringe benefits,
pension, retirement, profit sharing or any other benefits accruing to employees
of the Company. The Company shall not provide worker’s compensation insurance
for the Advisor. Without the prior written consent of the Company, the Advisor
is not in any way authorized by this Agreement to make any agreement or enter
into any obligation on behalf of the Company or its subsidiaries, nor shall the
Advisor indicate in any way that he has the authority to do so. The parties
further acknowledge as follows:

 

4.1 The Company shall not require the Advisor to perform services exclusively
for the Company. The Advisor at all times may conduct his own separate
occupation or profession.

 

4.2 The Company shall not provide the Advisor with any business registrations or
licenses required to perform the services contemplated hereunder.

 

4.3 Any materials provided by the Company to the Advisor shall remain the sole
and exclusive property of the Company, shall not be used in any manner
inconsistent with the provisions set forth in this Agreement and shall be
returned to the Company upon the termination of this Agreement.

 

4.4 The Company shall pay the Advisor in the name that appears on this Agreement
or in the name of the Advisor’s designee as determined by the Advisory.

 

4.5 The Company shall have no obligation to retain the Advisor to provide any
services beyond those set forth in this Agreement.

 

5. Compliance with Requirements. The Advisor shall observe and comply with the
Company’s and any of its subsidiaries’ procedures, rules, regulations, policies,
working hours and holiday schedules (the “Requirements”). The Advisor shall use
commercially reasonable efforts to minimize disruptions to the Company’s or any
of its subsidiaries’ normal business operations at all times. The Advisor shall
observe and comply with the Requirements of third parties when on their premises
on the Company’s or any of its subsidiaries’ behalf.

 

6. Return of Equipment/Other Property. Upon the termination of the Advisor’s
relationship with the Company for any reason and upon the Company’s request, the
Advisor shall deliver to the Company the following: all tangible property owned
by the Company or its subsidiaries such as books, manuals and promotional and
marketing materials; all supplies provided to the Advisor by the Company or its
subsidiaries, including any equipment or devices; all other written or printed
materials which are the property of the Company or its subsidiaries (and any
copies of such materials); and any and all other materials which may contain
Confidential Information (as hereinafter defined) which the Advisor may then
have in its possession, whether prepared by the Advisor or not.

 

7. Confidentiality/Non-Disclosure.

 

7.1 The parties shall keep the existence and specific terms of this Agreement
confidential except: (i) where mutually agreed to in writing by the parties;
(ii) where necessary to share such information with the parties’ accountants or
attorneys; (iii) where disclosure is required by law or by a governmental
agency; or (iv) where disclosure is ordered by a court of competent
jurisdiction. This confidentiality provision is a material term of this
Agreement, and its violation shall constitute a material breach of this
Agreement.

 



3

 

 

7.2 For purposes herein, “Confidential Information” means any and all
information that by its nature is generally considered proprietary and
confidential that is disclosed to the receiving party in any manner regardless
of whether such information is specifically labeled as confidential, including,
without limitation, confidential or proprietary business or financial
information regarding the disclosing party, information that is or that relates
to the disclosing party’s trade secrets, know-how, processes, ideas, inventions
(whether patentable or not), products, formulas, recipes, product development
plans, forecasts, strategies, business plans and strategies, agreements with
third parties, services, customers, marketing, or finances, and the disclosing
party’s interest or involvement in this engagement.

 

7.3 Each party shall hold any Confidential Information disclosed to it by the
other party in confidence, shall not use such Confidential Information except in
connection with this engagement, and shall limit disclosure of Confidential
Information to those employees, agents or other third parties necessary for the
engagement who have agreed to be bound by the obligations herein. Without
limiting the foregoing, the receiving party’s disclosure of Confidential
Information to an affiliate constitutes the recipient’s and that affiliate’s
representation and warranty that the affiliate is bound by the restrictions of
this Agreement. For purposes hereof, holding Confidential Information in
confidence shall include the maintenance of physical and data security measures
in accordance with applicable law or regulation and of a nature and scope to
prevent unauthorized access to such Confidential Information.

 

7.4 Confidential Information shall not include any information that (a) was
publicly available at the time of disclosure; (b) became publicly available
without breach of this Agreement by the recipient; (c) was in the recipient's
possession prior to disclosure, as evidenced by the recipient's written records,
and was not the subject of an earlier confidential relationship with the
disclosing party; (d) was rightfully acquired by the recipient from a third
party who was lawfully in possession of the information and was under no
obligation to the disclosing party to maintain its confidentiality; or (e) is
independently developed by the recipient without access to the Confidential
Information. If the receiving party is required to disclose Confidential
Information pursuant to judicial order or other compulsion of law, it may
disclose only that portion of the Confidential Information required to be
disclosed, provided that it shall give the disclosing party prompt notice of
such order and comply with any protective order imposed on such disclosure.

 

8. Representations and Covenants.

 

8.1 Mutual. Each party represents that its performance of all the terms of this
Agreement will not breach any agreement to keep in confidence proprietary
information acquired by it in confidence or in trust prior to the Advisor’s
engagement by the Company. Each party warrants that it has not entered into, and
agrees not to enter into, any oral or written agreement that would conflict with
the provisions set forth in this Agreement.

 

8.2 Financial Statements. Company shall furnish Advisor with the following: (a)
as soon as available, but in no event later than one hundred twenty (120) days
after the end of each fiscal year of Company, audited financial statements
prepared under generally accepted accounting principles, consistently applied,
together with an opinion on the financial statements from an independent
certified public accounting firm; (b) as soon as available, but in no event
later than forty five (45) days after the end of each fiscal quarter of Company,
Company’s balance sheet and profit and loss statement for the period then ended;
(c) as soon as available, but in no event later than thirty (30) days after last
day of each month, Company’s balance sheet and profit and loss statement
covering Company’s operations for such month; (d) as soon as available, but in
no event later than thirty (30) days after the applicable filing date for the
tax reporting period then ended, Company’s federal or state and other
governmental tax returns; and (e) all other financial information reasonably
requested by Advisor. All financial reports required to be provided under this
Agreement shall be prepared in accordance with GAAP, applied on a consistent
basis.

 



4

 

 

8.3 Books and Records; Right of Inspection and Audit. Company agrees to maintain
books, accounts, and records of Company in the usual, regular, and ordinary
manner, and on a basis consistent with prior years, and will comply with all
laws applicable to Company or to the conduct of Company’s business or assets.
Company shall permit Advisor to inspect, review, and examine, at reasonable
times, the assets, properties, facilities, agreements (including all documents
of any description evidencing any right or obligation of Company), and books,
records, accounts, and financial statements of Company (and take copies and
extracts therefrom) as Advisor requests. Upon five (5) days’ advance written
notice from Advisor to Company, Company shall allow Advisor (or its agents) to
audit, during normal business hours, Company’s relevant records with respect to
the Revenue Fee. If, as a result of such audit, the Revenue Fee due to the
Advisor is greater than 110% of the Revenue Fee then paid to the Advisor, the
expenses of the audit shall be paid by Company. In all other cases, the expenses
of the audit shall be borne by Advisor.

 

9. Indemnification. Each party hereby covenants and agrees to hold harmless,
indemnify and defend the other party, its subsidiaries and its directors,
officers, shareholders, employees and agents, for, from and against any and all
claims, losses, damages and liability, of whatsoever kind or nature, whether to
persons or property, and costs, including but not limited to attorneys’ fees and
costs of defense, arising out of or in any way related to (a) the dishonesty,
fraud, gross negligence or willful misconduct of the indemnifying party in the
performance of any services or related activity performed pursuant to or in
furtherance of this Agreement; or (b) any breach of this Agreement by the
indemnifying party.

 

10. Limits and Liability. Neither party shall be liable, directly or indirectly,
for any direct or indirect losses, damages, injuries, expenses or harm
occasioned by or arising from, directly or indirectly any acts of the other
party.

 

11. Prohibition on Assignment. Neither party may delegate, assign or transfer
its duties, responsibilities or interest in this Agreement without the prior
written consent of an authorized representative of the other party. Any such
unauthorized assignment or delegation shall result in the immediate termination
of this Agreement.

 

12. Binding Effect. This Agreement shall be binding upon the parties hereto and
their respective heirs, successors, assigns, agents and representatives.

 

13. Voluntary Agreement. Each party represents and agrees that it has reviewed
all aspects of this Agreement, has carefully read and fully understands all
provisions of this Agreement, and is voluntarily entering into this Agreement.
Each party represents and agrees that it has had the opportunity to review any
and all aspects of this Agreement with the legal, tax or other advisor or
advisors of such party’s choice before executing this Agreement.

 

14. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the state of Arizona without regard to conflicts of
laws principles thereof and all questions concerning the validity and
construction hereof shall be determined in accordance with the laws of said
state.

 



5

 

 

15. Dispute Resolution Process. This Section 15 shall govern any dispute,
controversy, or claim related to, connected with, or arising out of this
Agreement, including any question regarding its existence, validity, or
termination, as well as any challenge to the tribunal’s jurisdiction. If such a
dispute arises, and if the dispute cannot be settled through direct discussions,
the parties agree to endeavor first to settle the dispute by mediation upon
terms agreed upon by the parties. If the parties cannot agree on mediation
terms, then the mediation shall be administered by the American Arbitration
Association under its Commercial Mediation Procedures before resorting to
arbitration. If a party fails to respond to a written request for mediation
within 30 days after service or fails to participate in any scheduled mediation
conference, that party shall be deemed to have waived its right to mediate the
issues in dispute. If the mediation does not result in settlement of the dispute
within 30 days after the initial mediation conference, or if a party has waived
its right to mediate any issues in dispute, then any unresolved controversy or
claim arising out of or relating to this contract, or breach thereof, shall be
settled by arbitration administered by the American Arbitration Association in
accordance with its Commercial Arbitration Rules, except as may be otherwise
provided herein, and judgment on the award rendered by the arbitrator(s) may be
entered in any court having jurisdiction thereof.

 

Except as otherwise specifically limited in this Agreement, the arbitral
tribunal shall have the power to grant any remedy or relief that it deems
appropriate, whether provisional or final, including conservatory relief and
injunctive relief, and any such measures ordered by the arbitral tribunal may,
to the extent permitted by applicable law, be deemed to be a final award on the
subject matter of the measures and shall be enforceable as such.”

 

Claims shall be heard by a single arbitrator. If the parties are unable to agree
upon the selection of an arbitrator, the arbitrator shall be selected in
accordance with the American Arbitration Association rules. The place of
arbitration shall be Maricopa County, Arizona. The arbitration shall be governed
by the laws of the State of Arizona. Hearings will take place pursuant to the
standard procedures of the Commercial Arbitration Rules that contemplate in
person hearings. The successful party shall be awarded the cost of the
arbitration proceeding and any proceeding in court to confirm or to vacate any
arbitration award, as applicable (including, without limitation, reasonable
attorneys’ fees and costs), as determined by the arbitrators. It is specifically
understood and agreed that any party may enforce any award rendered pursuant to
the arbitration provisions of this Section 15 by bringing suit in any court of
competent jurisdiction. The parties agree that the arbitrator shall have
authority to grant injunctive or other forms of equitable relief to any party.
This Section 15 shall survive the termination or cancellation of this Agreement.
Except as may be required by law, neither a party nor an arbitrator may disclose
the existence, content, or results of any arbitration hereunder without the
prior written consent of both parties. The parties agree that failure or refusal
of a party to pay its required share of the deposits for arbitrator compensation
or administrative charges shall constitute a waiver by that party to present
evidence or cross-examine witness. In such event, the other party shall be
required to present evidence and legal argument as the arbitrator(s) may require
for the making of an award. Such waiver shall not allow for a default judgment
against the non-paying party in the absence of evidence presented as provided
for above.

 

16. Entire Agreement. This Agreement, along with any exhibits and attachments
hereto, is the sole and entire Agreement between the parties relating to the
subject matter hereof, and supersedes all prior understandings, agreements and
documentation relating to such subject matter. Any amendment or modifications to
this Agreement must be in writing and signed by both parties hereto.

 

17. Waiver. The waiver by either party hereto of a breach of any term or
provision of this Agreement shall not be construed as a waiver of a subsequent
breach of the same provision by any party or of a breach of any other term or
provision of the Agreement, and failure by either party at any time to require
performance by the other party shall not constitute a waiver of any right to
require performance in the future or performance of any other promise nor
prejudice either party as regards to any subsequent action.

 



6

 

 

18. Partial Invalidity. If any provision of this Agreement is held by a court of
competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions shall remain in effect and be so construed as to effectuate the
intent and purpose of this Agreement.

 

19. Notices. All notices, demands, and other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given (a) when personally delivered or
sent by electronic mail (with hard copy to follow); (b) one (1) day after being
sent by reputable overnight express courier (charges prepaid); or (c) five (5)
days following mailing by certified or registered mail, postage prepaid and
return receipt requested. Unless another address is specified in writing,
notices, demands, and communications to the parties shall be sent to the
addresses indicated below:

 

Notices to the Advisor:

 

Zoned Properties, Inc.

Attn: Zoned Properties, Inc.

14269 N. 87th Street #205

Scottsdale, AZ 85260

E-mail: Bryan@zonedproperties.com

 

Notices to the Company:

 

CJK, Inc. 

Attn: AC Management Group, LLC

410 S. Madison Dr. #4

Tempe, Arizona 85281

E-mail: chris@hanameds.com

 

20. Attorneys’ Fees and Costs. If any action is brought to enforce this
Agreement or to collect damages as a result of a breach of any of its
provisions, the prevailing party shall also be entitled to collect its
reasonable attorneys’ fees and costs incurred in such action from the
non-prevailing party, which costs can include the reasonable costs of
investigation, expert witnesses and the costs in enforcing or collecting any
judgment rendered, all as determined and awarded by the court. 

 

21. Counterparts. This Agreement may be executed in multiple counterparts which,
when taken together, shall constitute a single instrument.

 

[Signature Page to Follow]

 



7

 

 

In Witness Whereof, the parties hereto have executed this Agreement to be
effective as of the day and year first written above.

 



CJK, Inc. [Company]:

 

By: /s/ Christopher Carra   Name: Christopher Carra  



Title: President

 

Zoned Properties, Inc. [Advisor]:

 



By: /s/ Bryan McLaren   Name: Bryan McLaren  



Title: CEO

 



STATE OF ARIZONA )     )ss   County of Maricopa )  

 

SUBSCRIBED AND SWORN to before me this 1st  day of May, 2018, by Christopher
Carra.

 

  /s/ Valera Knight   Notary Public

 

My Commission Expires: May 2, 2021

 

[STAMP] 

 



STATE OF ARIZONA )     )ss   County of Maricopa )  

 

SUBSCRIBED AND SWORN to before me this 1st  day of May, 2018, by Bryan McLaren.

 

  /s/ Valera Knight   Notary Public



 

My Commission Expires: May 2, 2021

 





8

 

 

Exhibit A

 

Duties and Responsibilities

 

The duties and responsibilities of the Advisor are to be interpreted as on-going
responsibilities in order to best assist the Company. The duties and
responsibilities are not intended to establish one-time events or milestones
that would directly impact the Company’s operations. Reports, assessments,
and/or recommendations are to be interpreted and implemented at the sole
discretion of the Company. The Advisor will assist the Company with:

 

  1. The assessment of local building codes and zoning regulations.

 

  2. The assessment of state regulations governing licensed medical marijuana
facilities.

 

  3. The establishment of Standard Operating Protocols (“S.O.P.”) for the
Company’s operation to be implemented by the Company.

 

  4. The identification and engagement of third party vendors and service
providers to perform services for the Company.

 

  5. Coordination of annual Strategic Planning sessions and discussions with the
Company’s management team as reasonably requested.

 

  6. Delivery of Strategic Reports to the Company as a result of any Strategic
Planning sessions.

 

  7. The formation of Strategic Objectives to best accomplish Company goals.

 

  8. The establishment of a Corporate Social Responsibility program.

 

  9. Researching and establishing sustainable development protocols including
but not limited to energy efficiency, renewable energy, waste minimization
strategies.

 

  10. Participation at events and conferences as reasonably requested in the
capacity of Advisor.

 

 

A-1





 

